Name: Commission Regulation (EEC) No 1644/88 of 13 June 1988 re-establishing the levying of customs duties on women' s or girls' skirts, products of category 27 (order No 40.0270) and overcoats, jackets, blazers and other garments, knitted or crocheted, products of category 83 (order No 40.0830), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6. 88 Official Journal of the European Communities No L 147/51 COMMISSION REGULATION (EEC) No 1644/88 of 13 June 1988 re-establishing the levying of customs duties on women's or girls' skirts, products of category 27 (order No 40.0270) and overcoats jackets, blazers and other garments, knitted or crocheted, products of category 83 (order No 40.0830), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3783/87 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3783/87. of 3 December 1987 concerning the administration of the generalized tariff preferences applicable for 1988 to textile products originating in developing countries ('), and in particular Article 4 thereof, Whereas Article 2 of Regulation (EEC) No 3783/87 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to Council Regulation (EEC) No 3782/87 (2) to individual ceilings, within the limits of the quantities specified in column 7 of Annex I or II thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of Regulation (EEC) No 3783/87 provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of women s or girls' skirts, products of category 27 (order No 40.0270) and overcoats, jackets, blazers and other garments, knitted or crocheted, products of category 83 (order No 40.0830), the relevant ceiling amounts to respectively 592 000 pieces and 39 tonnes ; Whereas on 2 June 1988 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 17 June 1988 , the levying of customs duties, suspended pursuant to Regulation (EEC) No 3782/87, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category CN code Description 40.0270 27 6104 51 00 Women's or girls' skirts, including divided skirts 6104 52 00 \ II 6104 53 00 \ (1 000 pieces) 6104 59 00 6204 51 00 Il 6204 52 00 I Il 6204 53 00 I 6204 59 00 40.0830 83 6101 10 10 Overcotas, jackets, blazers and other garments, l 6101 20 10 including ski suits, knitted or crocheted, excluding 6101 30 10 garments of categories 4, 5, 7, 13, 24, 26, 27, 28, (tonnes) 610210 10 68, 69, 72, 73, 74, 75 \ 6102 20 10 l 6102 30 10 I I 6103 31 00 6103 32 00 \ 6103 33 00 I \ ex 6103 39 00 I 6104 31 00 6104 32 00 Il 6104 33 00 II ex 6104 39 00 l l ex 6112 20 00 6113 00 90 II 6114 10 00 \ 61 14 20 00 6114 30 00 (') OJ No L 367, 28 . 12. 1987, p. 58 . (2) OJ No L 367, 28 . 12. 1987, p. 1 . No L 147/52 Official Journal of the European Communities 14. 6 . 88 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission COCKFIELD Vice-President